Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      16-JUL-2021
                                                      01:48 PM
                                                      Dkt. 5 OGP
                          SCAD-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                  NOAH D. FIDDLER (HI Bar #3144),
                            Respondent.


                        ORIGINAL PROCEEDING
                      (ODC Case No. 21-0131)

                      ORDER GRANTING PETITION
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the July 1, 2021 petition for the

 immediate restraint of the license to practice law in this

 jurisdiction held by Respondent Noah D. Fiddler, filed by the

 Office of Disciplinary Counsel (ODC) pursuant to Rule 2.13 of the

 Rules of the Supreme Court of the State of Hawaiʻi (RSCH), this

 court notes the exhibits attached to the petition include the

 granting on June 9, 2021 by the First Circuit Court, in State of

 Hawaiʻi v. Fiddler, No. 1CPC-XX-XXXXXXX, of Fiddler’s motion for

 the deferred acceptance of a guilty plea to five felony counts of

 willful failure to collect and pay over a tax, in violation of

 HRS § 231-36.4 (2010), and twelve misdemeanor counts of willful
failure to file a return, in violation of HRS § 231-35 (2010),

all of which we conclude were crimes which involved dishonesty.

Therefore,

          IT IS HEREBY ORDERED that ODC’s petition is granted.

          IT IS FURTHER ORDERED that Respondent Fiddler is

immediately restrained from the practice of law in this

jurisdiction, pursuant to RSCH Rule 2.13(b), pending final

disposition of a disciplinary proceeding based on the findings of

guilt.

          IT IS FURTHER ORDERED that this matter is hereby

referred to the Disciplinary Board of the Hawaiʻi Supreme Court

for institution of formal disciplinary proceedings, to be

convened once these convictions become final, as defined in RSCH

Rule 2.13(d).   The sole issue to be determined at those hearings

shall be the discipline to be imposed.

          DATED: Honolulu, Hawaiʻi, July 16, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2